Citation Nr: 0900369	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a neck disorder, claimed as status post 
whiplash injury to the neck and bruised spinal cord.

2.  Entitlement to service connection for a neck disorder, 
claimed as status post whiplash injury to the neck and 
bruised spinal cord.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral knee disorder.  

6.  Entitlement to service connection for a bilateral knee 
disorder.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for a right shoulder disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to October 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in October 2008, in Washington DC, before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

Although the March 2007 statement of the case (SOC) also 
included the issue of entitlement to service connection for a 
low back condition, the veteran did not perfect his appeal as 
to that issue on his April 2007 VA Form 9.  At the October 
2008 hearing, the veteran's representative affirmed that the 
veteran did not wish to appeal that issue.  Therefore, the 
issue of entitlement to service connection for a low back 
disorder is considered withdrawn and will not be discussed by 
the Board in the decision below. 

The issues of entitlement to service connection for a neck 
disorder, a bilateral ankle disorder and a bilateral knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in July 2003, the 
RO determined that service connection for a neck disorder was 
not warranted, on the basis that the there was no evidence of 
any chronic neck condition.

2.  Evidence added to the record since the final July 2003 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim for a neck disorder. 

3. In an unappealed rating decision issued in July 2003, the 
RO determined that service connection for a bilateral ankle 
disorder was not warranted, on the basis that the there was 
no evidence of any chronic bilateral ankle condition.

4.  Evidence added to the record since the final July 2003 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim for a bilateral ankle disorder. 

5.  In an unappealed rating decision issued in July 2003, the 
RO determined that service connection for a bilateral knee 
disorder was not warranted, on the basis that the there was 
no evidence of any chronic bilateral knee condition.

6.  Evidence added to the record since the final July 2003 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim for a bilateral knee disorder. 

7.  In an unappealed rating decision issued in July 2003, the 
RO determined that service connection for a right shoulder 
disorder was not warranted, on the basis that the there was 
no evidence of any chronic right shoulder condition.

8.  Evidence added to the record since the final July 2003 RO 
denial is cumulative and redundant of the evidence of record 
at the time of that decision and does not raise a reasonable 
possibility of substantiating the veteran's service 
connection claim for a right shoulder disorder. 

9.  In an unappealed rating decision issued in July 2003, the 
RO determined that service connection for bilateral hearing 
loss was not warranted, on the basis that the there was no 
evidence of any bilateral hearing loss for VA purposes.

10.  Evidence added to the record since the final July 2003 
RO denial is cumulative and redundant of the evidence of 
record at the time of that decision and does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim for bilateral hearing loss. 




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for a neck 
disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008). 

2.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for a bilateral 
ankle disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008).

3.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for a bilateral 
knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008).

4.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for a right 
shoulder condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008). 

5.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has reopened the veteran's 
claims for service connection for a neck disorder, a 
bilateral ankle disorder and a bilateral knee disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, with regard to the issues of 
entitlement to service connection for a neck disorder, a 
bilateral ankle disorder and a bilateral knee disorder, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

In reviewing the veteran's application to reopen his claims 
of entitlement to service connection for a right shoulder 
condition and bilateral hearing loss, the Board observes that 
the veteran received letters from the RO in March 2005 and 
July 2005, prior to the initial decision on the claim in 
November 2005.  These letters informed the veteran that his 
claims were previously denied in July 2003, that he was 
notified of the previous denial in August 2003, that the 
appeal period for that decision had expired, that the 
decision was now final, and that in order to reopen his 
claim, new and material evidence was needed.  The letters 
went on to inform the veteran that in order qualify as new, 
the evidence must be in existence and be submitted to VA for 
the first time, and that although VA would make reasonable 
efforts to help obtain currently existing evidence, they 
would not provide a medical examination or obtain a medical 
opinion until his claim was successfully reopened.  The 
letters also stated that in order to be considered material, 
the additional existing evidence must pertain to the reason 
why his claims were previously denied.  The March 2005 letter 
stated that the veteran's claims were previously denied 
because the claimed conditions were not considered to be 
service related.  He was informed that the evidence did not 
show that he had chronic disabilities that were incurred 
coincident with his active military service or that he had a 
disability that preexisted his service was aggravate therein.  
Therefore, he was told that he must submit evidence that 
related to that fact.  Both letters also stated that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim.  In other words, the evidence 
cannot simply be repetitive or cumulative of the evidence of 
record when the claim was previously decided.  Therefore, the 
Board finds that proper Kent notice was provided in this 
case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination for his bilateral hearing loss 
claim in March 2005.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his current 
application to reopen his claim for a right shoulder 
disorder.  Under the law, an examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  Although the 
veteran has not been afforded a VA examination in connection 
with the application to reopen the claim for service 
connection for a right shoulder disorder, the duty to provide 
a medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits does not apply in 
cases involving an attempt to reopen a finally adjudicated 
claim unless new and material evidence is presented or 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As is 
discussed more fully below, the Board finds that new and 
material evidence has not been presented or secured in this 
case; therefore the duty to provide a medical examination 
and/or medical opinion does not apply to the veteran's claim.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").


Analysis 

The veteran is seeking to reopen his claims of entitlement to 
service connection for a neck disorder, a right shoulder 
disorder, bilateral hearing loss, a bilateral ankle disorder 
and a bilateral knee disorder, which were previously denied 
by the RO in July 2003.  The veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 (2008).

In December 2004, the veteran essentially requested that his 
claims for service connection for a neck disorder, a right 
shoulder disorder, bilateral hearing loss, a bilateral ankle 
disorder and a bilateral knee disorder be reopened.  The 
November 2005 rating decision now on appeal did not reopen 
the veteran's claims.  However, the requirement of submitting 
new and material evidence is a material legal jurisdictional 
issue that the Board is required to address on appeal, 
despite the RO's actions.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a neck 
disorder, a right shoulder disorder, bilateral hearing loss, 
a bilateral ankle disorder and a bilateral knee disorder.

Additional evidence received since the final July 2003 rating 
decision consists of the March 2005 VA examination report, 
various private treatment records, VAMC treatment records, as 
well as the veteran's own contentions and his sworn testimony 
at his October 2008 hearing.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the July 2003 rating decision and finds this 
evidence does constitute new and material evidence which is 
sufficient to reopen the previously denied claims for a neck 
disorder, a bilateral ankle disorder and a bilateral knee 
disorder.  However, this evidence does not constitute new and 
material evidence which is sufficient to reopen the 
previously denied claims for service connection for a right 
shoulder disorder and bilateral hearing loss. 


Neck Disorder, Bilateral Ankle Disorder and Bilateral Knee 
Disorder

Concerning the veteran's claims for a neck disorder, a 
bilateral ankle disorder and a bilateral knee disorder, the 
Board again notes that the evidence submitted since the July 
2003 RO denial is certainly new, in that it was not 
previously of record.  With regard to whether this evidence 
is material, the Board finds that the VAMC MRI reports, dated 
in April 2007 and April 2008 provide evidence of a current 
knee disability, to include a complex tear contacting the 
superior articular surface of the posterior horn medial 
meniscus at about the middle one-third of the meniscus, mild 
fraying of the inner free edge of body/poster horn lateral 
meniscus, joint effusion and small popliteal cyst, suggestion 
of synovitis.  The July 2003 decision had previously denied 
the veteran's claim for entitlement to service connection for 
a knee disorder because the May 2003 VA examination report 
noted that X-ray reports of both knees were normal.  
Likewise, the April 2007 VAMC MRI report found degenerative 
joint disease of both ankles, manifested by talar beaks 
bilaterally and bilateral plantar spurs.  The July 2003 
decision had previously denied the veteran's claim for 
entitlement to service connection for a bilateral ankle 
disorder because there was no evidence of a chronic 
condition, and although degenerative changes were noted at 
the May 2003 VA examination, the right ankle was found to be 
normal.  Similarly, a February 2006 private MRI report notes 
that the veteran had a very small spinal canal at C3-4, in 
combination with prominent posterior osteophytes and a 
central disc herniation, which completely effaces the 
anterior CSF space and causes cord compression.  The July 
2003 decision had previously denied the veteran's claim for a 
neck disorder because there were no significant residuals of 
a neck disorder.  The Board must presume the credibility of 
this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  

Therefore, the Board finds that this evidence provides 
possible evidence of possible chronicity between the 
veteran's current neck disorder, bilateral ankle disorder and 
bilateral knee disorder and the neck, ankle and knee injuries 
he sustained during service, and thus it relates to an 
unestablished fact necessary to substantiate the claims.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claims for service connection for a neck disorder, a 
bilateral ankle disorder and a bilateral knee disorder.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claims can be addressed.


Right Shoulder Disorder and Bilateral Hearing Loss 

Regarding the veteran's previously denied claims for service 
connection for a right shoulder disorder and bilateral 
hearing loss, although this evidence is certainly new, in 
that it was not previously of record, the evidence is not 
material in that it does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claims.  The 
July 2003 rating decision denied service connection because 
these conditions were not considered to be service related.  
The March 2005 VA examination report noted that the veteran 
did not have hearing loss for VA purposes, and therefore the 
veteran did not have a hearing loss disability that could be 
related to his active service.  The VAMC outpatient treatment 
records and private treatment records are negative for any 
indication that the veteran has any right shoulder disorder 
that is in any way connected with his service.  Therefore, 
after reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim for a right shoulder disorder and 
bilateral hearing loss, the Board finds that new and material 
evidence has not been presented to reopen the veteran's 
previously denied claims.  See 38 U.S.C.A.§ 5108; 38 C.F.R. 
§ 3.156(a).  

Further, although the veteran may sincerely believe that he 
has a right shoulder disorder and bilateral hearing loss 
related to his service, the veteran, as a layperson, he is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  In addition, while the veteran is competent to 
report what he experienced, his assertions are essentially 
duplicative of his previous assertions in support of his 
claims.  Thus, the veteran's contentions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines that with regard to 
the veteran's right shoulder disorder and bilateral hearing 
loss claims, the evidence submitted subsequent to the July 
2003 rating decision is either cumulative or redundant; does 
not relate to an unestablished fact necessary to substantiate 
the claims; and does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  
Consequently, the evidence received since the last final 
disallowance of the veteran's claims is not new and material, 
and his petition to reopen the claims for service connection 
for a right shoulder disorder and bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5108.  In reaching this conclusion, 
the Board acknowledges that the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claims for a 
right shoulder disorder and bilateral hearing loss, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral ankle 
disorder is reopened, and to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened, and to this extent only, the appeal is 
granted.

As no new and material evidence has been received, the claim 
for service connection for a right shoulder disorder is not 
reopened; the appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for bilateral hearing loss is not 
reopened; the appeal is denied. 


REMAND

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  Although the 
veteran underwent a VA examination in May 2003 for his neck 
disorder, bilateral ankle disorder and bilateral knee 
disorder, the May 2003 examination report did not contain a 
nexus opinion as to whether the claimed disorders were 
related to the veteran's active service.  Furthermore, 
evidence submitted since the time of the May 2003 VA 
examination shows that the veteran has current neck, 
bilateral ankle and bilateral knee disorders which were not 
diagnosed at the time of the May 2003 examination.  

The duty to assist requires that a medical examination be 
provided when necessary to decide a claim.  In this case, a 
VA medical examination and opinion is necessary because the 
veteran's current diagnoses were not considered at the time 
of his previous VA examination, his service medical records 
document that he had neck, knee and ankle injuries during 
service and the record does not contain a nexus opinion as to 
whether his currently diagnosed conditions are related to his 
active service.  Thus, because the evidence of record does 
not include a medical opinion based on a complete review of 
the veteran's claims file that discusses the likelihood that 
the veteran's current neck disorder, bilateral ankle disorder 
and bilateral knee disorder were incurred in or aggravated by 
his active service, the Board concludes that a VA medical 
examination and opinion is needed in order to render a 
decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
obtaining an opinion as to whether his 
neck, bilateral ankle and bilateral knee 
disorders are etiologically related to his 
active service.  Any and all studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  After 
examining the veteran and the claims 
folder, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current neck, bilateral ankle and 
bilateral knee disorders are etiologically 
related to his active service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


